Order entered November 4, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01195-CV

                     IN RE KINGMAN HOLDINGS, L.L.C., Relator

                Original Proceeding from the 416th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 416-02434-2014

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER each party to bear its own costs of this original proceeding.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE